DETAILED ACTION
1.	This office action is a response to an application filed 03/19/2021 in which claims 1-10 have been amended and claims 11-20 have been added in a preliminary amendment filed 03/19/2021. Claims 1-20 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/19/2021 is being considered by the examiner.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “delivery device” in claims 1, 4, 7, 12, 15 & 19; “drive means” in claims 1, 7, 15 & 19; “attachment elements” in claims 8, 16 & 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant wishes to provide further explanation or dispute the examiner' s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 1, lines 1-2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, examiner is interpreting “in particular” as recited. To correct this problem, amend claim 1 to particularly point out and distinctly claim the subject matter which applicant regards as the invention
As regards to claim 1, lines 2-4 recite “at least one transfer track of the metal element from an entrance zone to the machine to at least one sealing material application zone” which as recited contends the metal element comprises the transfer track being transported from an entrance zone to the machine to at least one sealing material application zone and thus unclear how the metal element comprises the transfer track and how the transfer track is being transported from an entrance zone to the machine to at least one sealing material application zone. For examination purposes, examiner is interpreting “at least one transfer track of the metal element from an entrance zone to the machine to at least one sealing material application zone” as “at least one transfer track configured to transport the metal element from an entrance zone of the machine to at least one sealing material application zone of the machine”. To correct this problem, amend claim 1 to recite “at least one transfer track configured to transport the metal element from an entrance zone of the machine to at least one sealing material application zone of the machine”.
As regards to claim 2, line 3 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 4, line 2 recites “one or more electromagnets”, however claim 1 previously recites “at least one electromagnet”, wherein it is unclear whether they are the same electromagnets or different electromagnets. For examination purposes, examiner is interpreting “one or more electromagnets” as “the at least one electromagnet”. To correct this problem, amend claim 4 to recite “the at least one electromagnet”.
As regards to	 claim 5, line 3 recites the limitation “said second exit track”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said second exit track” as “said exit track” recited in claim 4. To correct this problem, amend line 3 to recite “said exit track”.
As regards to	 claim 5, line 3 recites the limitation “said arm”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said arm” as “said at least one arm” recited in claim 4. To correct this problem, amend line 3 to recite “said at least one arm”.
As regards to	 claim 6, lines 2 & 3 recite the limitation “said arms”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said arms” as “said at least one arm” recited in claim 4. To correct this problem, amend lines 2 & 3 to recite “said at least one arm”.
As regards to claim 7, line 4 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 7 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 12, lines 1-2 recite “one or more electromagnets”, however claim 1 previously recites “at least one electromagnet”, wherein it is unclear whether they are the same electromagnets or different electromagnets. For examination purposes, examiner is interpreting “one or more electromagnets” as “the at least one electromagnet”. To correct this problem, amend claim 12 to recite “the at least one electromagnet”.
As regards to	 claim 13, line 2 recites the limitation “said arm”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said arm” as “said at least one arm” recited in claim 12. To correct this problem, amend line 2 to recite “said at least one arm”.
As regards to	 claim 14, line 2 recites the limitation “said arms”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “said arms” as “said at least one arm” recited in claim 12. To correct this problem, amend line 2 to recite “said at least one arm”.
As regards to claim 15, line 3 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 15 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to claim 19, line 3 recites “substantially” which is a relative term and renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).  For examination purposes, examiner is interpreting “substantially” as may be, may not be, may be close to, or may be much less than or much greater than. To correct this problem, amend claim 15 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 2-20 are rejected at least based on their dependency from claim 1.
Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 1-20 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Rutledge et al. (US 2002/0048633 A1) hereinafter Rutledge.
	As regards to claim 1, Rutledge discloses a machine for applying sealing material to a metal element 100/500 (abs; fig 1), comprising: at least one transfer track 496 capable of transporting the metal element 100/500 from an entrance zone (entry point of 100) of the machine to at least one sealing material application zone (application point of 100) of the machine in which at least one delivery device 120/610 to deliver the sealing material onto said metal element 100/500 is positioned, wherein said machine further comprises at least one electromagnetic mandrel 82/482 provided with a main body (housing structure of 82/482) to house at least one electromagnet 86 and a support 160 to hold the metal element 100/500 in position on a work surface following the excitation of said electromagnet 86, said main body (housing structure of 82/482) being connected to drive means 76 configured to make the support 160 rotate on said work surface, said delivery device 120/610 of the sealing material being positioned at least in proximity to the periphery of the metal element 100/500 and able to deliver sealing material when the metal element 100/500 is held in position and made to rotate on said work surface by means of said support 160 of the electromagnetic mandrel 82/482 ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0084]; [0086]-[0092]; [0096]; [0104]-[0107]; [0110]; [0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 2, Rutledge discloses a machine (abs; fig 1), wherein said work surface on which said metal element 100/500 lies, during the application of the sealing material, is substantially coplanar to a plane on which said at least one transfer track 496 lies ([0104]-[0107]; [0110]; [0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 17-23).
As regards to claim 3, Rutledge discloses a machine (abs; fig 1), wherein said at least one transfer track 496 is located, during use, directly downstream of a supply apparatus 550 to supply the metal element 100/500 to which the sealing material is applied ([0078]; [0108]; fig 17).
As regards to claim 4, Rutledge discloses a machine (abs; fig 1), further comprising at least one arm 508 provided in contact with said at least electromagnet 86 able to remove said metal element 100/500 from said transfer track 496, to position it in correspondence with said electromagnetic mandrel 82/482 in order to apply the sealing material by means of said delivery device 120/610 and then to transfer it from said electromagnetic mandrel 82/482 to at least one exit track 180 of the metal element 100/500 on which the sealing material has been applied ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 5, Rutledge discloses a machine (abs; fig 1), wherein said transfer track 496 is directed in a first direction different from a second direction along which said exit track 180 is directed, and said at least one arm 508 is located in a direction which intersects said transfer track 496 and said exit track 180 ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 6, Rutledge discloses a machine (abs; fig 1), further comprising at least one battery 76/476+230+250+272+276+280+284+288+330+340 connected with said at least one arm 508 associated with at least one transfer track 496 and at least one exit track 180, said at least one arm 508 of said battery 76/476+230+250+272+276+280+284+288+330+340 being reciprocally parallel and directed in directions which intersect said at least one transfer track 496 and said at least one exit track 180 ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 7, Rutledge discloses a machine (abs; fig 1), wherein said delivery device 120/610 of the sealing material is connected to a rotatable shaft 614 provided with suitable drive means 630, so that said delivery device 120/610 assumes at least a first active position in which it is positioned substantially and at least partly above said metal element 100/500, and a second inactive position in which it is positioned above a bleeder receptacle ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 8, Rutledge discloses a machine (abs; fig 1), wherein said support 160 of the metal element 100/500 is interchangeable and connected to the main body (housing structure of 82/482) of the electromagnetic mandrel 82/482 by removable attachment elements ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 9, Rutledge discloses a machine (abs; fig 1), wherein said support 160 comprises at least one seating 162 configured to house at least one protruding part of said metal element 100/500 ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 10, Rutledge discloses a machine (abs; fig 1), wherein said transfer track 496 and/or said exit track 180 comprises at least one conveyor belt driven system working with an electromagnet ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0084]; [0086]-[0092]; [0096]; [0104]-[0107]; [0110]; [0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 11, Rutledge discloses a machine (abs; fig 1), wherein said at least one transfer track 496 is located, during use, directly downstream of a supply apparatus 550 to supply the metal element 100/500 to which the sealing material is applied ([0078]; [0108]; fig 17).
As regards to claim 12, Rutledge discloses a machine (abs; fig 1), further comprising at least one arm 508 provided in contact with said at least electromagnet 86 able to remove said metal element 100/500 from said transfer track 496, to position it in correspondence with said electromagnetic mandrel 82/482 in order to apply the sealing material by means of said delivery device 120/610 and then to transfer it from said electromagnetic mandrel 82/482 to at least one exit track 180 of the metal element 100/500 on which the sealing material has been applied ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 13, Rutledge discloses a machine (abs; fig 1), wherein said transfer track 496 is directed in a first direction different from a second direction along which said exit track 180 is directed, and said at least one arm 508 is located in a direction which intersects said transfer track 496 and said exit track 180 ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 14, Rutledge discloses a machine (abs; fig 1), further comprising at least one battery 76/476+230+250+272+276+280+284+288+330+340 connected with said at least one arm 508 associated with at least one transfer track 496 and at least one exit track 180, said at least one arm 508 of said battery 76/476+230+250+272+276+280+284+288+330+340 being reciprocally parallel and directed in directions which intersect said at least one transfer track 496 and said at least one exit track 180 ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 15, Rutledge discloses a machine (abs; fig 1), wherein said delivery device 120/610 of the sealing material is connected to a rotatable shaft 614 provided with suitable drive means 630, so that said delivery device 120/610 assumes at least a first active position in which it is positioned substantially and at least partly above said metal element 100/500, and a second inactive position in which it is positioned above a bleeder receptacle ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 16, Rutledge discloses a machine (abs; fig 1), wherein said support 160 of the metal element 100/500 is interchangeable and connected to the main body (housing structure of 82/482) of the electromagnetic mandrel 82/482 by removable attachment elements ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 17, Rutledge discloses a machine (abs; fig 1), wherein said support 160 comprises at least one seating 162 configured to house at least one protruding part of said metal element 100/500 ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 18, Rutledge discloses a machine (abs; fig 1), wherein said transfer track 496 and/or said exit track 180 comprises at least one conveyor belt driven system working with an electromagnet ([0016]; [0020]; [0049]-[0052]; [0055]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0084]; [0086]-[0092]; [0096]; [0104]-[0107]; [0110]; [0112]; [0117]-[0118]; [0120]; [0128]-[0129]; fig 1-10; 12-25).
As regards to claim 19, Rutledge discloses a machine (abs; fig 1), wherein said delivery device 120/610 of the sealing material is connected to a rotatable shaft 614 provided with suitable drive means 630, so that said delivery device 120/610 assumes at least a first active position in which it is positioned substantially and at least partly above said metal element 100/500, and a second inactive position in which it is positioned above a bleeder receptacle ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).
As regards to claim 20, Rutledge discloses a machine (abs; fig 1), wherein said support 160 of the metal element 100/500 is interchangeable and connected to the main body (housing structure of 82/482) of the electromagnetic mandrel 82/482 by removable attachment elements ([0016]; [0020]; [0049]-[0056]; [0060]-[0061]; [0063]-[0068]; [0071]; [0073]-[0075]; [0078]-[0092]; [0096]; [0104]-[0112]; [0117]-[0118]; [0120]-[0122]; [0128]-[0133]; fig 1-10; 12-25).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717